Citation Nr: 0207315	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  97-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a right knee 
disability.

(The issue of entitlement to service connection for a low 
back condition will be the subject of a later decision of the 
Board.)



REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Columbia, South Carolina.

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in July 1999.  A transcript is of 
record.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back 
condition, to include as secondary to the service-connected 
laceration injury to the right thigh with injury to the right 
quadriceps muscle group, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice thereof as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  The veteran is advised 
that after giving notice and reviewing any response, the 
Board will prepare a separate decision addressing this issue.


FINDING OF FACT

The right knee condition of the veteran is due to or the 
proximate result of his service-connected disability of the 
right thigh.


CONCLUSION OF LAW

The right knee disability of the veteran is proximately due 
to or the result of his service connected disability of the 
right thigh.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
contains extensive provisions affecting the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in developing the claim.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence, and to provide notices, pertinent to 
the claim.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Because the Board is granting service connection for the 
claimed disability, further assistance is not needed to 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).

ii.  Service connection

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims has interpreted § 
3.310(a) as providing for service connection where the 
current disability was either caused or, if not caused, 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must each be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, when a proposition turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, evidence proceeding from a medical, rather than 
lay, source is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to diagnose a current 
disability or opine as to its etiology).  On the other hand, 
where the issue is factual in nature, lay evidence is 
competent.  Grottveit, 5 Vet. App. at 93.  For example, a lay 
person is competent to supply evidence descriptive of his own 
symptoms.  Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The veteran has claimed entitlement to service connection on 
a secondary basis.  See 38 C.F.R. § 3.310(a).  He has 
contended in his written statements and hearing testimony 
that he has a disability of the right knee that is an 
outgrowth of the service-connected injury to his right thigh.  
Specifically, the veteran maintains that he suffers, and has 
suffered since service, instability and pain in his right 
knee because the right quadriceps muscles injured in service 
fail to properly support the knee.  Although not competent to 
supply the medical explanation for the difficulties he 
experiences with his right knee, the veteran is competent to 
describe those difficulties.  Grottveit.  The Board has 
considered his competent contentions in evaluating his claim.

The Board finds that service connection for a right knee 
condition as secondary to the service-connected injury to the 
right thigh is warranted by the medical evidence of record.  

Service medical records document that the veteran suffered, 
in December 1968, injury (severe contusions and a laceration) 
to the quadriceps muscles of his right thigh that required 
hospitalization.  The records also reflect that the injury 
produced immediate consequences for the right knee.  
Hospitalization records reflect that in April 1969 the 
veteran was diagnosed with post-traumatic weakness and 
atrophy of those right quadriceps muscles and, upon being 
returned to limited duty at a facility where he could receive 
quadriceps strengthening exercises, was required to wear a 
brace on his right knee to avoid prolonged walking and 
standing.  

Treatment records reflect that during his hospitalization, 
the veteran reported that his right knee was painful and 
would give way.  A medical board report issued in July 1969 
notes that the veteran was fit for, and would be returned to, 
duty but his diagnosis was expected to be permanent.  At that 
time, weakness of the right knee extensors was documented in 
the veteran's treatment records.  It was estimated in those 
treatment records that after a period of rehabilitative 
therapy, the veteran had regained a "possible" 80 percent 
of his former strength in the right quadriceps muscles. 

Current medical records document that the veteran has a 
disabling condition of the right knee.  VA outpatient 
treatment records dated in 1999 show that the veteran has 
been found to have a "limb length discrepancy," the right 
leg shorter than the left, requiring him to use lifts in his 
right shoe.  The diagnosis set forth in the report of a VA 
examination performed in September 1999 cites both "leg 
shortening" and "right lower extremity knee instability" 
and indicates that these conditions are "only partially 
compensated with shoe lifts."  VA outpatient treatment 
records also indicate that x-rays taken in June 1999 revealed 
some minimal degenerative changes (spurring) in the tibial 
spine of the right knee.

Medical opinion of record supports the proposition that the 
current disability of the right knee is an outgrowth of the 
injury to the right thigh.  The diagnosis stated in the VA 
examination report of September 1999 is "[i]njury to the 
right quadriceps muscle with residual of leg shortening and 
right lower extremity knee instability partially compensated 
with shoe lifts."  Thus, medical evidence supports the 
proposition that there is a nexus between the current right 
knee condition and the service-connected injury to the right 
thigh, that is, that the former is proximately due to or the 
result of the latter.  

All of the evidence does not weigh in favor of the veteran's 
service connection claim.  The report of a VA examination 
conducted in December 1985, while identifying atrophy of the 
right quadriceps muscles, does not indicate that the veteran 
has a disorder of the right knee.  Conflicts in the evidence 
of record exist.  The report of a VA examination conducted in 
January 1997 states that "[there is no evidence to support 
[the veteran's] patellfemoral pain being a result of this 
previous injury [to the right thigh]."  However, it is not 
the burden of an individual claiming service connection for a 
current disorder to prove the elements of the claim to a 
certainty or to eliminate all conflict in the evidence.  It 
is enough if a preponderance of the evidence of record does 
not weigh against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); 38 U.S.C.A. § 5107(b).  The Board finds 
that this is the case.  Accordingly, the veteran is entitled 
to a finding of service connection for a right knee condition 
as secondary to the service-connected laceration injury to 
the right thigh with injury to the right quadriceps muscle 
group.


ORDER

The claim of entitlement to service connection for a right 
knee disability, namely knee instability and degenerative 
changes, is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

